Citation Nr: 1215803	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a claimed prostate disorder, other than cancer.

3.  Entitlement to service connection for claimed hypertension.

4.  Entitlement to service connection claimed for diabetes mellitus, type 2, to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a claimed left ankle disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2006, June 2008, and April 2009 rating decisions of the RO.

In February 2011, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issues of service connection for a prostate disorder other than cancer, hypertension, and a left ankle disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.   The Veteran is shown as likely as not to have visited the Republic of Vietnam in December 1969.

2.  The Veteran is found to have presented credible lay assertions regarding being in the Republic of Vietnam in December 1969 while serving on active duty.

3.  The currently diagnosed diabetes mellitus, type 2, is due to the Veteran's presumed exposure to Agent Orange incident to his entering the Republic of Vietnam.

4.  The Veteran currently is not shown to have prostate cancer.


CONCLUSIONS OF LAW

1.  By extending the Veteran the benefit-of-the-doubt, the criteria for service connection for diabetes mellitus, claimed as due to exposure to Agent Orange, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The claim of service connection for prostate cancer must be denied by operation of law.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

January 2005, September 2005, March 2006, May 2008, and February 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given notice regarding disability ratings and effective dates of awards.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

A VA examination was not requested regarding service connection for the claimed prostate cancer since the evidence of record does not establish that the Veteran has been diagnosed with this disorder.  Consequently, a threshold requirement for obtaining an opinion is not met.


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure .  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Certain diseases if manifest to a degree of 10 percent or more at any time after service may be presumed to have resulted from exposure to certain herbicide agents, such as Agent Orange, even though there is no record of such disease during service, and veterans may be granted service connection on that basis unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d), 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other conditions for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice 68 Fed. Reg. 27,630 - 27,641 (2003). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e) and they include diabetes mellitus.  During the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease, Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  75 Fed. Reg. 53202 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis

A. Diabetes Mellitus

The Veteran reports serving in the Navy and visiting in Vietnam prior to serving on the USS Constellation.  In February 2011, he testified that he flew from Little Rock to San Francisco to the Philippines then to Da Nang.  From Da Nang, he flew to his ship on December 7th.  This occurred during the process of being transferred from one ship to another.  

In reference to his contentions, the Board notes that the Veteran was transferred from the USS Bennington to the USS Constellation, reporting on that latter ship December 7, 1969.  However, there is no mention of the mode of transportation or of interim stops.  

The response to the RO's request for verification of the Veteran's service in the Republic of Vietnam was that it could not be determined whether he had in-country service, but it was noted that the USS Constellation was in the official waters of the Republic of Vietnam from December 7, 1969 to December 22, 1969.

The RO subsequently made a request for deck log information for December 1969 from the National Archives and Records Administration.  A June 2010 response was that the USS Constellation was in Hong Kong from December 1-6, conducting operations at Yankee Station from December 7-22, and enroute to Subic Bay, Philippines from December 23-30.  The ship did not dock or moor anywhere near to Da Nang.  It was noted that attack carriers were too large to be accommodated at South Vietnamese ports.  

A slightly different response in August 2010 from the National Archives and Records Administration states that the USS Constellation was still on her way to Yankee Station on December 7, 1969 and arrived there on December 8, 1969.  The ship remained in the Tonkin Gulf area until December 23, 1969.

Although these records tend to show that, while the USS Constellation was not near Da Nang, it was still in the "official waters" of Vietnam during the time period in question.  Even though there is no official record of the Veteran going to Da Nang before being flown to his ship, none of the evidence serves to refute his assertions.  

Despite the lack of affirmative evidence that the Veteran was in Da Nang, his service personnel records contain additional information relevant to his claim.  

In this regard, the Veteran's transfer record shows that he was on the USS Bennington for 2 months from August to October 1969.  He then transferred from the USS Bennington on October 30, 1969 and reported to the USS Constellation on December 7, 1969.  The record is consistent with the Veteran's statement in that he did not go directly from one ship to the next since more than one month passed between his departure from one ship and his arrival on the next.  He also testified that he was on leave for 28 days during that period and this is also confirmed in his service personnel records.  There is still a period unaccounted for from the time his leave ended on November 28 until he reported to his ship on December 7.  Thus, he was likely to have had at least one or more stops at other locations during that time on his way to his ship.

Based on the evidence, the Board finds the Veteran's testimony competent and credible as to being flown to Da Nang and setting foot on Vietnam soil prior to being flown to his ship that was off the coast of Vietnam.  

Having determined that there is credible evidence that the Veteran was in the Republic of Vietnam, his exposure to herbicides to include Agent Orange is presumed.

The diagnosis of diabetes mellitus, type 2, is well established in the record as it is noted in VA treatment records and on the February 2006 VA examination and it shown to be manifested to a compensable level.

In light of the record, service connection for diabetes mellitus, type 2 as due to Agent Orange exposure is warranted.


B. Prostate Cancer

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

The Veteran asserts that he had prostate cancer due to service.  In February 2011, he testified that, in March 1997, his condition was detected through a needle biopsy.  He also testified that he never underwent any treatment for prostate cancer.

The Veteran's service treatment records are silent for complaints or findings of prostate cancer.

A June 1998 VA treatment record showed that a recent prostate biopsy revealed low grade PIN (prostatic intraepithelial neoplasia).

A September 1998 VA treatment record showed that the plan was to monitor the Veteran's PSA's quarterly and to have rectal examinations every 3 months.  

In May 1999, a VA treatment record notes that the Veteran had an elevated PSA, but a prostate needle biopsy in April 1999 had been benign.

In November 2006, the Veteran's PSA was noted to have been 1.68.

On April 2009 VA examination, the claims file was reviewed and pertinent aspects of the Veteran's medical history were discussed.  In particular, the examiner noted that he had varying levels of PSA and reported having a prostate needle biopsy that did not show cancer but did show low grade PIN.  He noted that the PSA of 2 was recorded in the Veteran's chart.  On examination, the prostate was minimally enlarged, but a diagnosis of prostate cancer was not made.  

Thus, on this record, the Board finds that the Veteran has not been diagnosed with prostate cancer.  

The Board recognizes the Veteran assertions that the 1998 diagnosis of low grade PIN was evidence of prostate cancer, but this belief is not supported by the competent evidence in the record.

Despite biopsy evidence of low grade PIN in 1998 no treatment was necessary and a needle biopsy performed the following year was benign.  The Veteran's PSA levels have been monitored, there has been no diagnosis of prostate cancer.  

The Board also notes that the 2009 VA examiner who reviewed the record and noted elevated PSA levels did not opine that the Veteran had prostate cancer.

Given that prostate cancer has not been diagnosed, the claim of service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


ORDER

Service connection for diabetes mellitus, type 2 is granted.

Service connection for claimed prostate cancer is denied.


REMAND

In a May 2011statement that further expresses the Veteran's disagreement with the denial of his claims, he stated that there was evidence of his prostate disorder in service.  He specifically identified January 1971 laboratory findings on his separation examination that showed microscopic hematuria.

Since there is no opinion of record that addresses the etiology of the hematuria in relation to the prostate disorder diagnosed after service, an opinion is needed to address this theory.

In April 2009, the Veteran underwent a VA examination to determine, in part, if there was any relationship between the Veteran's hypertension and BPH (benign prostatic hypertrophy).  In the examiner's opinion he indicated that no such relationship exists and that he was not aware of any literature that supported such an etiology.  

However, in the October 2008 Informal Hearing Presentation, the Veteran's representative cited to an article that appears to support this theory.  As this evidence has been presented, the examiner must also review and consider in the context of the Veteran's claim when rendering an opinion.

Since the claim of service connection for hypertension also includes being secondary to BPH, the two issues are inextricably intertwined.  Consequently, a decision on service connection for secondary service connection must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined)). 

The RO should also ensure the Veteran is notified of what the evidence must show to establish a claim of secondary service connection.  

The Veteran asserts that his current left ankle disability is related to a sprain-type injury in service.

His service treatment records do not contain documentation identifying that the Veteran sustained left ankle injury, but a record dated in June 1970 showed that his left ankle was X-rayed and that no abnormalities were found.

The post service treatment records in 2007 contained diagnoses of a left ankle sprain and a possible ligament injury.

The Veteran was afforded a VA examination in June 2008, and the examiner essentially provided a medical opinion, but did not provide rationale to fully explain his statement or otherwise address the Veteran's lay assertions.

A significant consideration is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Court has also held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Thus, the matter must be remanded to allow the examiner to provide the rationale for the opinion.

The record also shows that the Veteran was denied disability benefits from the Social Security Association (SSA) and that the denial took into account the Veteran's hypertension.  The record does not show that the records supporting the denial were sought or associated with the claims file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO take appropriate steps to notify the Veteran in accordance with the requirements of VCAA as to the evidence needed to support a claim of secondary service connection for hypertension.

2.  The RO should take all indicated action to contact SSA in order to obtain copies of any records pertinent to the Veteran's claim for SSA benefits. 

If the records are not available, make a notation to that effect in the claims folder. 

The RO also should notify the Veteran that he may submit treatment records or medical evidence in support of his claim. 

3.  The RO should schedule the Veteran for a VA urology examination to determine the nature and likely etiology of the claimed prostate disorder.

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner for review in connection with his evaluation.  All indicated tests should be performed, and detailed clinical findings should be reported.  The examiner in this regard should elicit from the Veteran and record a complete medical history referable to the claimed prostate problem.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or more probability) that any current prostate disability had its clinical onset during service to include as due to the microscopic hematuria found on his separation examination.  

The examiner should also address the contentions of the Veteran's representative in the October 2008 statement along with the article cited to therein and offer an opinion as to whether the Veteran's hypertension is at least as likely as not caused or aggravated by the Veteran's BPH.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Regarding the claimed left ankle disability, the RO should take appropriate action in order to return the claims file to the June 2008 VA examiner, if available, for an addendum to his examination report.  The claims file must be reviewed to include the Veteran's assertion regarding continuing symptomatology since service.  

The examiner must provide a full explanation as to why it is not at least as likely as not that the current left ankle disability is due to an injury in service in 1970, as described by the Veteran.  A discussion of the facts of the case and the lay assertions should be included.

5.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

6.  After completing all indicated development, the RO should readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


